Citation Nr: 1214854	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-16 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of status post surgical repair of the right thumb. 

2.  Entitlement to a higher initial rating for right thumb peripheral neuropathy, rated 30 percent on June 29, 2009.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of right knee surgery.

4.  Entitlement to an initial rating in excess of 10 percent for status post fracture of the L3 vertebra. 

5.  Entitlement to an initial rating in excess of 10 percent for residuals of status post surgical repair of the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training (ACDUTRA) from July 20 to September 16, 1988, and from August 1990 to July 1991.  He also had periods of ACDUTRA and inactive duty training of unverified dates from 1988 to 1991.  He performed active military service from October 1991 to January 2005.  

This case arises to the Board of Veterans' Appeals (Board) from an April 2005-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that in pertinent part granted service connection and initial ratings for the right thumb, the right knee, the L3 vertebra, and the right wrist.  In July 2008, the Board adjudicated multiple issues, but remanded three service connection claims and the four rating issues mentioned above.  In August 2010, VA's Appeals Management Center (hereinafter: AMC) granted the three remanded service connection claims.  The Veteran has not indicated disagreement with any part of the August 2010 rating decision. 

In November 2010, the Board again remanded the four remaining increased rating issues for development.  As a result of that development, in February 2012, VA's AMC granted separate service connection for peripheral neuropathy of the right thumb and assigned a 30 percent rating, effective June 29, 2009.  The initial 10 percent rating for right thumb surgical repair remained at 10 percent.  The AMC also granted an increased, 10 percent, rating for the right knee, effective January 2, 2005.  The Board has therefore re-characterized the issues, as shown on page 1, to reflect these changes. 


FINDINGS OF FACT

1.  Throughout the appeal period, the right thumb disability has been manifested by pain on use, weakness, and loss of dexterity that more nearly approximates inability to close the gap between the right thumb and the fingers to 2-inches or 5.1-cm. 

2.  Throughout the appeal period, moderate right thumb neurological impairment is also shown; severe incomplete paralysis of the right thumb is not shown.

3.  Throughout the appeal period, right knee post-traumatic arthritis has been manifested by essentially full range of motion, and additional functional impairment due to pain on use or flare-ups is not shown to reduce range of motion; instability is not shown.

4.  Throughout the appeal period, the residuals of an L3 vertebra fracture have been manifested by forward flexion limited to 80 degrees; combined thoracolumbar spine range of motion not more than 230 degrees; additional functional impairment due to pain on use and flare-ups is not shown to reduce range of motion.  

5.  Throughout the appeal period, residuals of a right wrist fracture with post-traumatic arthritis have been manifested by pain on use, decreased strength, and limitation of motion; not shown are nonunion in the lower half of the radius with false movement, loss of bone, and marked deformity; nonunion in the lower half of the radius and false movement without loss of bone substance or deformity; nonunion in the upper half of the radius; malunion of the radius with bad alignment; limitation of motion in dorsiflexion to less than 15 degrees; or, limitation of palmar flexion to a position in line with the forearm.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 20 percent, but not greater, schedular rating for right thumb limitation of motion are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plates I, III, § 4.71a, Diagnostic Code 5228 (2011).

2.  For the entire appeal period, the criteria for a 30 percent, but not greater, schedular rating for right thumb peripheral neuropathy are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8514 (2011).

3.  For the entire appeal period, the criteria for a schedular rating greater than 10 percent for right knee post-traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).  

4.  For the entire appeal period, the criteria for a schedular rating greater than 10 percent for residuals of L3 vertebral body fracture are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2011).  

5.  For the entire appeal period, the criteria for an initial schedular rating greater than 10 percent for residuals of a right wrist fracture with post-traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5212, 5215 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the AMC has reasonably complied with all remand orders.  

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), VA has a duty to notify and to assist claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claims in accordance with 38 C.F.R. § 3.159(b) (1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this, the duty to notify was satisfied by letters sent to the claimant in March 2006 and October 2008.  

VA's duty to notify was not satisfied, however, prior to the initial unfavorable (April 2005) decision by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice error may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, supra (where notice was provided after initial adjudication, this timing defect can be cured by remand for new notice and readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (notification followed by readjudication of the claim is sufficient to cure a timing defect).  

In this case, VA's duty to notify the claimant was satisfied subsequent to the initial April 2005 rating decision by way of a letters sent to the claimant in March 2006 and October 2008, which addressed all notice requirements.  These letters mention what evidence is required to substantiate the claims and the claimant's and VA's respective duties for obtaining the evidence.  VA also asked the claimant to submit evidence and information in his possession.  The claimant been afforded meaningful opportunity to participate in the claim process and has been given ample time to respond.  The AMC re-adjudicated the case by way of a supplemental statement of the case issued in January 2012 after notice was provided.  For these reasons, the timing error is not unfairly prejudicial to the claimant. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was afforded VA medical examinations in 2004 and 2009.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (hereinafter: the Court) has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The combined rating for a disability shall not exceed the rating for the amputation at the elected level, were amputation to be performed.  For example, the combined evaluations for loss of use of the major thumb at the metacarpal joint shall not exceed a 40 percent evaluation, according to 38 C.F.R. § 4.71a, Diagnostic Code 5152.  38 C.F.R. § 4.68 (2011).  The ratings granted below do not violate this rule.

Right Thumb

The Veteran seeks an initial rating in excess of 10 percent for residuals of right thumb surgery.  The Board will also review the recently-assigned separate 30 percent rating for right thumb peripheral neuropathy (effective June 29, 2009), as that is an identified residual of the service-connected right thumb surgery. 
The 10 percent rating for the right thumb was assigned under Diagnostic Code 5228.  Diagnostic Code 5228 provides for assignment of a 10 percent rating for limitation of motion of the thumb when there is a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted for limitation of motion of the thumb when there is a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2011).
The 30 percent rating for right thumb neuropathy was assigned under Diagnostic Code 8514.  Under Diagnostic Code 8514, paralysis of the musculospiral nerve (radial nerve) is rated thusly (dominant hand):
A complete paralysis causes drop of the hand and fingers, the wrist and fingers are perpetually flexed, the thumb is adducted falling within a line of the outer border of the index finger; cannot extend the hand at the wrist, extend the proximal phalanges of the fingers, extend the thumb, or make lateral movement of the wrist; supination of the hand, extension and flexion of the elbow is weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity..............................................70 percent
Where paralysis is incomplete, but severe..................................50 percent
Where paralysis is incomplete, but moderate...............................30 percent
Where paralysis is incomplete, but mild.....................................20 percent
      Note: lesions involving only "dissociation of extensor communis digitorium" and "paralysis below the extensor communis digitorium," will not exceed the moderate rating under Diagnostic Code 8514.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  
A November 2004 VA pre-discharge examination report reflects that the Veteran injured the right hand in a fall during training.  The examiner found decreased range of motion of the right thumb with additional functional impairment due to pain following repetitive use.  The diagnosis was status-post surgical repair with residual pain and decreased range of motion of the right thumb.  The subjective factors were pain, numbness, and limitation of motion.  The objective factors were pain with decreased motion; and, X-ray findings.

According to a June 2009 VA compensation examination report, the right thumb and wrist had been fractured during active service.  The right hand was the dominant hand.  Currently, there was moderate pain "all the time" and decreased grip-strength, hand dexterity, and thumb sensation.  There were weekly severe flare-ups of symptoms involving the metacarpal and phalangeal joints of the right thumb.  The gap between the right thumb and the fingers was 1 to 2-inches, or 2.5 to 5.1-cm.  Repetitive motion caused pain.  

The examiner noted that the Veteran worked in security and that the thumb would prevent him from working in Iraq.  The diagnosis was degenerative arthritis of the right thumb.  The examiner also noted neuropathy of the nerves of the thumb secondary to fracture.  The examiner stated that this would have a significant effect on the Veteran's ability to work.  There was decreased manual dexterity, decreased strength, and pain.

In a June 2011 VA addendum report, the June 2009 VA examiner stated that additional limitation of motion during flare-ups could not be estimated because the Veteran was not examined during a flare-up.  The examiner also stated that the peripheral neurological symptoms were moderate in degree.   

From the medical reports mentioned, it is clear that the right thumb disability has been manifested by inability to close the gap between the right thumb and the fingers to less than 1-inch or 2.5-cm.  Comparing this to the rating criteria set forth in Diagnostic Code 5228, the criteria for a 10 percent rating are certainly shown.  

Also shown is additional functional impairment due to pain on use, weakness, and loss of dexterity, including during flare-ups.  These functional impairments appear to cause difficulty at work.  A portion of 38 C.F.R. § 4.40 states, "Weakness is as important as limitation of motion, and a part which becomes painful on use must [emphasis added] be regarded as seriously disabled."  Considering the tenets of 38 C.F.R. § 4.59 (painful motion) and DeLuca, supra, the Board must therefore consider a higher rating.  The Board concludes, therefore, that the right thumb manifestations more nearly approximate the criteria for a 20 percent rating, that is, the disability has been manifested by pain on use, weakness, and loss of dexterity that more nearly approximates inability to close the gap between the right thumb and the fingers to 2-inches or 5.1-cm. 

Turning to the 30 percent rating assigned for right thumb peripheral neuropathy, because the medical evidence reflects that the manifestations produce a moderate disability, the criteria of a 30 percent rating, and no higher, are met throughout the appeal period.  The manifestations do not more nearly approximate severe incomplete paralysis.  Thus, for the period prior to June 29, 2009, a 30 percent rating should be granted for right thumb peripheral neuropathy.  For the period beginning June 29, 2009, a right thumb peripheral neuropathy rating greater than 30 percent must be denied.  

After considering all the evidence of record, the Board finds that the evidence favors a 20 percent schedular rating for right thumb limitation of motion for the entire appeal period and a separate 30 percent rating for right thumb peripheral neuropathy for the entire appeal period.  

Right Knee 

The Veteran seeks an initial rating greater than 10 percent for residuals of right knee surgery.  The AMC has assigned a 10 percent rating under Diagnostic Code 5099-5010.  Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, degenerative arthritis is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable [emphasis added] under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, but without occasional incapacitating exacerbation.   For purposes of rating an arthritis disability, the knee-joint is considered a major joint.  38 C.F.R. § 4.45(f). 

Other Diagnostic Codes could apply to the right knee as well.  Under Diagnostic Code 5260, limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2011).  

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2011).    

A November 2004 VA pre-discharge examination report reflects that the Veteran had a torn meniscus in 2003 with surgery.  The report states that this disability has caused loss of work in the recent year and there have been 3 incapacitating episodes per year, each lasting three days.  The examiner found normal range of motion and no instability.  There was no additional functional impairment due to pain following repetitive use.  A right knee surgery scar was asymptomatic and produced no impairment.  The diagnosis was status-post surgical repair right knee with residual scar.  

According to a June 2009 VA compensation examination report, a right knee X-ray showed mild medial compartment narrowing.  The diagnosis was right knee post-traumatic arthritis.  Right knee range of motion was from zero to 120 degrees, with pain on motion.  In a June 2011 VA addendum report, the June 2009 VA examiner stated that additional limitation of motion during flare-ups could not be estimated because the Veteran was not examined during a flare-up.  

From the medical reports mentioned, it is clear that the right knee disability has been manifested throughout the appeal period by essentially full range of motion, but with pain on motion.  Because there is X-ray evidence of arthritis, a 10 percent rating is warranted under Diagnostic Code 5010.    

Also shown is additional functional impairment due to pain on use and flare-ups.  As noted above, a portion of 38 C.F.R. § 4.40 states that a part which becomes painful on use must [emphasis added] be regarded as seriously disabled.  Considering the tenets of 38 C.F.R. § 4.59 (painful motion) and DeLuca, supra, the Board must therefore consider a higher rating for a knee that is seriously disabled by pain on use.  The Board concludes, however, that the right knee manifestations more nearly approximate the criteria for a 10 percent rating and no higher, i.e, right knee functional impairment is equivalent to flexion limited to 45 degrees. 

Instability or subluxation of the right knee joint is not shown.  Therefore, the preponderance of the evidence is against a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Further, because the right knee surgery scar is asymptomatic, the preponderance of the evidence is also against a separate rating for the surgery scar.  

L3 Vertebra

The Veteran seeks an initial rating greater than 10 percent for residuals of injury to the L3 vertebra.  A 10 percent rating was assigned under Diagnostic Code 5235, Vertebral fracture or dislocation.  

For Diagnostic Code 5235, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine.......................................100 percent

Unfavorable ankylosis of the entire thoracolumbar spine..........................50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine................................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine............................................................30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis...........................20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...................................................10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

A November 2004 VA pre-discharge examination report reflects that the Veteran reported incapacitating, painful episodes in the past, but none in the most recent 12-months.  The examiner noted a history of a spinal compression fracture and constant pain from that injury.  The Veteran graded his pain as level 10, on a 10-point scale.  The pain was relieved by Motrin(r), rest, and a chiropractor.  There was functional impairment and limitation of physical activities due to this disability. 

Range of motion of the thoracolumbar spine was to 80 degrees of flexion with pain beginning at 80 degrees, to 30 degrees of extension, to 30 degrees of lateral bending in each direction, and to 30 degrees of rotation in each direction.  The examiner found no ankylosis or sign of intervertebral disc syndrome.  Pain was the major functional impact.  The examiner reported that thoracolumbar spine X-rays were normal, but then reported that X-rays show a mild compression fracture of the L3 vertebral body.  The diagnosis was status-post fracture of the L3 vertebral body with residual pain and decreased range of motion. 

According to a June 2009 VA compensation examination report, there had been no incapacitating episodes of back pain and the Veteran had not missed any work.  Range of motion was to 80 degrees of flexion, to 30 degrees of extension, to 25 degrees of right and left lateral bending and to 20 degrees of rotation in each direction.  LaSeque's sign, on both sides, was positive.  LaSeque's sign distinguishes sciatica from hip joint disease.  Dorland's Illustrated Medical Dictionary 1524 (28th ed. 1994)), 

A June 2011 VA addendum report adds that additional limitation of motion during flare-ups could not be estimated because the Veteran was not examined during a flare-up.  

The residuals of a lumbar spine fracture are manifested by forward flexion limited to 80 degrees and combined thoracolumbar spine range of motion not more than 230 degrees.  Also shown is additional functional impairment due to pain on use and flare-ups.  Considering the tenets of 38 C.F.R. § 4.59 (painful motion) and DeLuca, supra, the Board must therefore consider a higher rating for a thoracolumbar spine that is seriously disabled by pain on use.  The Board concludes, however, that the manifestations do not more nearly approximate the criteria for a 20 percent rating, i.e., thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for an initial disability rating greater than 10 percent for residuals of an L3 fracture is therefore denied.  

Right Wrist

The Veteran seeks an initial rating in excess of 10 percent for residuals of right wrist fracture with post-traumatic arthritis.  The 10 percent rating for the right wrist was assigned under Diagnostic Code 5212.  

Under Diagnostic Code 5212, impairment of the radius manifested by nonunion in the lower half with false movement warrants a 40 percent evaluation where there is also loss of bone substance (1 inch or more) and marked deformity (major side).  A 30 percent evaluation will be assigned where there is nonunion in the lower half and false movement without loss of bone substance or deformity (major side).  A 20 percent rating is warranted for impairment of the radius manifested by nonunion in the upper half (either side).  A 10 percent rating is warranted for malunion of the radius with bad alignment.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (2011).

Limitation of motion in dorsiflexion of either wrist to less than 15 degrees or where palmar flexion is limited in line with the forearm warrants a 10 percent rating.  38 C.F.R. § 4.71 Plate I, § 4.71a, Diagnostic Code 5215 (2011).

Note: In all the forearm and wrist injuries, codes 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.

A November 2004 VA pre-discharge examination report reflects that the Veteran injured the right hand in a fall during training.  The examiner found decreased range of motion of the right wrist with constant pain and weakness and additional functional impairment due to pain on repetitive use, but, no additional functional impairment due to fatigue, weakness, loss of endurance, or incoordination.  Concerning limitation of motion, whereas the left wrist showed 70 degrees of dorsiflexion, the right wrist showed 60 degrees.  The left wrist had 80 degrees of palmar flexion and the right wrist had 60 degrees.  Radial deviation was normal, but ulnar deviation was to 40 degrees, compared to 45 degrees on the left.  X-rays showed osteoporotic change in the right radius, navicular, and capitates bones, likely related to disuse atrophy, post-surgery.  A right wrist surgery scar was asymptomatic.  The diagnosis was status-post surgical repair with residual pain and decreased range of motion of the right wrist.  The subjective factors were pain, numbness, and limitation of motion.  The objective factors were pain with decreased motion; and, X-ray findings.

According to a June 2009 VA compensation examination report, the right wrist had been fractured during active service.  X-rays showed moderately advanced degenerative changes along the radial aspect of the right wrist.  Currently, there was moderate pain, swelling, warmth, and decreased range of motion and strength.  Range of motion was to 30 degrees of dorsiflexion, 25 degrees of palmar flexion, 10 degrees of radial deviation and zero degrees of ulnar deviation.  The unaffected left wrist showed 60 degrees of dorsiflexion and palmar flexion, 20 degrees of radial deviation and 45 degrees of ulnar deviation.  There were two to three severe flare-ups of symptoms involving the right wrist weekly.  The disability affected the Veteran's ability to drive and to type.  The diagnosis was post-traumatic arthritis of the right wrist.  

In a June 2011 VA addendum report, the June 2009 VA examiner stated that additional limitation of motion during flare-ups could not be estimated because the Veteran was not examined during a flare-up.  

From the medical reports mentioned, throughout the appeal period, the right wrist disability has been manifested by pain on use, decreased strength, and limitation of motion.  Not shown is nonunion in the lower half of the radius with false movement, loss of bone, marked deformity; nonunion in the lower half and false movement without loss of bone substance or deformity; nonunion in the upper half of the radius; malunion of the radius with bad alignment; limitation of motion in dorsiflexion to less than 15 degrees; or, palmar flexion is limited in line with the forearm.  Comparing these manifestations to the rating criteria, the criteria for a 10 percent rating are not more nearly approximated.  Because there is additional functional impairment due to constant pain and weakness and considering the tenets of 38 C.F.R. §§ 4.40, 4.59, and DeLuca, supra, a higher rating must be considered.  The Board concludes, however, that the right wrist manifestations do not more nearly approximate the criteria for a schedular rating greater than 10 percent. 

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for an initial schedular rating greater than 10 percent for the right wrist disability is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court added a three-part test for triggering extra-schedular ratings in Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, in Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In this case, the established schedular criteria adequately describe the severity and symptoms of each claimed disability; and, the case does not present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

Additionally, where a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reasonably raise the question of unemployability, nor has the claimant raised this issue.  


ORDER

For the entire appeal period, a 20 percent schedular rating for right thumb limitation of motion is granted, subject to the laws and regulations governing payment of monetary benefits. 

For the entire appeal period, a 30 percent schedular rating for right thumb peripheral neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits. 

For the entire appeal period, a schedular rating greater than 10 percent for right knee arthritis is denied.

For the entire appeal period, a schedular rating greater than 10 percent for L3 vertebral body fracture is denied.

An initial rating in excess of 10 percent for residuals of status post surgical repair of the right wrist is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


